Exhibit 10



STOCK PLAN FOR
NON-EMPLOYEE DIRECTORS OF
PROTECTIVE LIFE CORPORATION

    1.        Purpose. This Stock Plan for Non-Employee Directors of Protective
Life Corporation (the “Plan”) is established and maintained by Protective Life
Corporation (the “Company”) to enable the Company to pay part of the
compensation of its non-employee Directors in shares of the Company’s Common
Stock, thereby providing for or increasing each such Director’s proprietary
interest in the Company.

    2.        Eligibility. Each Director of the Company who has not, within the
preceding twelve months, served as an officer or employee of the Company or any
of its subsidiaries (an “Eligible Director”) shall be eligible to receive shares
of Common Stock granted under the Plan. Each Eligible Director to whom Common
Stock is granted under the Plan is hereinafter referred to as a “Participant”.

    3.        Administration. Except as provided in Section 4, the Plan shall be
administered by the Corporate Governance and Nominating Committee (or such other
committee of the Company’s Board of Directors (the “Board”) that the Board shall
designate from time to time) (the “Committee”). The Committee shall have
authority to interpret the Plan, to adopt, amend and rescind administrative
regulations to further the purposes of the Plan, and to take any other action
necessary or appropriate for the proper operation of the Plan. All decisions and
acts of the Committee shall be final and binding upon all Participants.

    4.        Grants of Shares.

    (a)        Grants. The Board may, from time to time, grant shares of Common
Stock to the Eligible Directors. In no event shall an Eligible Director be
issued more than 2,000 shares of Common Stock in any calendar year. The maximum
number of shares of Common Stock that may be issued under the Plan is 100,000.

    (b)        Shares Available for Issuance. Shares of Common Stock may be made
available from the authorized but unissued shares of the Company or from shares
held in the Company’s treasury and not reserved for another purpose.

    5.        Regulatory Compliance. The Company shall not be obligated to issue
or deliver any shares of Common Stock if (i) the issuance or delivery of such
shares would violate any provision of any law or any regulation of any
governmental authority or any national securities exchange, or (ii) the Company
determines that an agreement by a Participant with respect to the issuance of
Common Stock is necessary or desirable (in connection with any requirement or
interpretation of any federal or state securities law, rule or regulation) and
such agreement has not been obtained.

    6.        Withholding. Whenever the Company proposes or is required to
deliver shares of Common Stock under the Plan, the Company shall have the right
to require the Participant to remit to the Company an amount sufficient to
satisfy any federal, state or local withholding tax liability prior to the
delivery of any certificate or certificates for such shares.

    7.        Expenses. The Company shall bear the expenses of administering the
Plan.

    8.        No Guarantee of Directorship. Nothing in this Plan shall be deemed
to create any obligation on the part of the Board to nominate any Director for
re-election by the Company’s shareholders.

    9.         No Shareholder Rights. Subject to the provisions of the Plan, no
person shall have any rights as a shareholder with respect to any shares of
Common Stock to be issued under the Plan prior to the issuance thereof.

    10.       Adjustments for Changes in Capitalization. In the event of a
reorganization, recapitalization, stock split, stock dividend, combination of
shares, rights offer, liquidation, dissolution, merger, consolidation, spin-off,
sale of assets, corporate structure or capitalization of the Company, the Board
may revise the provisions of Section 4(a) to preserve, or to prevent the
enlargement of, the benefits or potential benefits that may be provided under
the Plan.

    11.       Amendment of the Plan. The Board may amend the Plan from time to
time. Except as provided in Section 10, any amendment to increase the number of
shares of Common Stock that may be issued under the Plan, or to extend the
period over which shares of Common Stock may be issued, must be approved by the
shareholders. No other amendment shall require approval by the shareholders
unless shareholder approval is required by applicable law or stock exchange
requirements. No amendment shall adversely affect a Participant’s right to
receive shares granted under the Plan without the written consent of the
affected Participant.

    12.       Construction of the Plan. The validity, construction,
interpretation, administration and effect of the Plan, and of all rights
relating to the Plan, shall be determined solely in accordance with the laws of
the State of Delaware.

    13.        Effective Date; Termination. The Plan shall be effective on the
date the Plan is approved by shareholders. No shares of Common Stock may be
issued under the Plan after May 1, 2014.

        IN WITNESS WHEREOF, the Company has executed this document as of
February 2, 2004.


                                                                PROTECTIVE LIFE CORPORATION


                                                                        By:_____________________________
                                                                        John D. Johns
                                                                        Chairman of the Board,
                                                                        President and Chief
                                                                        Executive Officer


